 Case 6:21-cv-00064-JDK-JDL Document 12 Filed 09/01/21 Page 1 of 3 PageID #: 24




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

                                               §
KYRON ADAMS,                                   §
                                               §
      Petitioner,                              §
                                               §
v.                                             §   Case No. 6:21-cv-64-JDK-JDL
                                               §
DIRECTOR, TDCJ-CID,                            §
                                               §
      Respondent.                              §
                                               §

           ORDER ADOPTING REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE
       Petitioner Kyron Adams, a Texas Department of Criminal Justice inmate

 proceeding pro se, filed this civil action as a motion for extension of time to file a

 habeas corpus petition. The case was referred to United States Magistrate Judge

 John D. Love pursuant to 28 U.S.C. § 636.

       On July 8, 2021, Judge Love issued a Report and Recommendation

 recommending that the Court dismiss the petition without prejudice for want of

 jurisdiction. Docket No. 9. In response to the Report, Petitioner again moved for an

 extension of time to file his habeas petition. Docket No. 11. Petitioner has now had

 almost six months to comply with Judge Love’s order to file an amended petition

 stating his claims. He has failed to do so.

       Where a party objects within fourteen days of service of the Report and

 Recommendation, the Court reviews the objected-to findings and conclusions of the

 Magistrate Judge de novo. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the



                                               1
Case 6:21-cv-00064-JDK-JDL Document 12 Filed 09/01/21 Page 2 of 3 PageID #: 25




Court examines the entire record and makes an independent assessment under the

law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en

banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the

time to file objections from ten to fourteen days).

      As the Magistrate Judge explained, the Court cannot consider a standalone

request for an extension of time to seek federal habeas corpus relief.          Should

Petitioner file a habeas corpus petition setting out his grounds for relief, as the

Magistrate Judge previously ordered him to do, the Court could consider whether

statutory or equitable tolling, or such other exceptions as may be appropriate, would

apply to the limitations period. However, in the absence of a petition setting out an

adverse party and specific grounds for relief, the Court lacks jurisdiction because the

motion for extension of time does not present a case or controversy which the Court

can decide.

      Having conducted a de novo review of the Report and the record in this case,

the Court has determined that the Report of the United States Magistrate Judge is

correct, and Petitioner’s objections are without merit. The Court therefore ADOPTS

the Report and Recommendation of the Magistrate Judge (Docket No. 9) as the

opinion of the District Court.     Petitioner’s petition for habeas corpus is hereby

DISMISSED without prejudice for want of jurisdiction. The dismissal of this petition

shall not prevent Petitioner from seeking habeas corpus relief in federal court by

filing a petition for such relief, setting out such grounds for relief as he may believe




                                           2
Case 6:21-cv-00064-JDK-JDL Document 12 Filed 09/01/21 Page 3 of 3 PageID #: 26




are appropriate. Federal habeas corpus forms are available in the law library of the

unit where he is confined.

           So ORDERED and SIGNED this 1st          day of September, 2021.



                                              ___________________________________
                                              JEREMY D. KERNODLE
                                              UNITED STATES DISTRICT JUDGE




                                         3
